Citation Nr: 0739036	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-28 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 20 
percent for service-connected compression fracture at T7.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied service connection for 
bilateral hearing loss and tinnitus and continued the 10 
percent rating for service-connected compression fracture T7.  

In a July 2007 rating action, the RO increased the disability 
rating for service-connected compression fracture T7 to 20 
percent.

The veteran was denied service connection for Hepatitis C in 
September 2004.  He was notified of this decision by letter 
dated September 24, 2004.  He submitted a notice of 
disagreement in October 2004, and the RO issued a statement 
of the case on March 7, 2005.  The veteran did not submit a 
substantive appeal.  Accordingly, the issue of service 
connection for Hepatitis C is not on appeal.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss and tinnitus 
did not have their onset during active service or result from 
disease or injury in service.

2.  The veteran does not have a thoracolumbar spine limited 
to 30 degrees or less of forward flexion or favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss and tinnitus have not been met.  
38 U.S.C.A. §§ 1110, 1112 (West 2001); 38 C.F.R. §§ 3.303(a), 
3.307, 3.309, 3.385 (2007).

2.  The criteria for a rating higher than 20 percent for a 
compression fracture of T-7 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, 
Diagnostic Codes 5235 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC or Court) 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

The service medical records show that the veteran's hearing 
was normal at separation.  There were no complaints, 
findings, or treatment of hearing loss or tinnitus during 
active service.  A post-service examination dated January 
1975 reported normal audiometric results, providing evidence 
against these claims.

Following service, the veteran received VA medical treatment.  
There are no records, however, showing treatment for hearing 
loss or tinnitus.   

In April 2005, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained only of occasional bilateral tinnitus.  He stated 
that he did not notice any hearing loss.  The veteran 
reported having military noise exposure from automatic 
weapons and infantry.  He also reported occupational noise 
exposure as he was a truck driver and recreational noise 
exposure from hunting and pistol shooting.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
30
35
LEFT
15
20
35
35
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right and left ears.  The veteran was 
diagnosed has having mild bilateral sensorineural hearing 
loss.  The veteran was also examined for tinnitus.  The 
examiner noted that an audiogram dated January 1975 showed 
normal hearing sensitivity bilaterally and there was a 
history of significant post-military noise exposure.  The 
examiner concluded that the occasional tinnitus was not 
significant enough to be compensable and opined that the 
veteran's tinnitus was at least as likely as not due to 
service.

In May 2007, the veteran was afforded another VA examination.  
The claims file was reviewed.  His complaints of tinnitus, 
hearing loss and noise exposure mirrored that in the April 
2005 examination.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
30
30
LEFT
25
25
35
30
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The veteran was diagnosed has having normal hearing sloping 
to mild bilateral sensorineural hearing loss and recurrent 
bilateral tinnitus.  The examiner noted that an audiogram 
dated January 1975 showed not normal hearing sensitivity 
bilaterally and there was a history of significant post-
military noise exposure.  The examiner opined based on normal 
hearing for two years post-service that the bilateral hearing 
loss was less likely as not caused by or a result of military 
service. 

There is no competent medical evidence of record showing that 
the veteran's bilateral hearing loss or tinnitus had its 
onset during active service or within one year of his 
separation from active service, or is related to any in-
service disease or injury.  The service medical records do 
not show that the veteran had hearing loss or tinnitus in 
service.  The first medical evidence following service 
showing hearing loss or tinnitus was the April 2005 VA 
examination, when the veteran complained of having only 
recurrent tinnitus.  This was approximately 32 years after 
separation, and there is no record of hearing loss or 
tinnitus prior to that date.  

Furthermore, there is no competent medical evidence linking 
the veteran's bilateral hearing loss or tinnitus to any in-
service disease or injury.  In fact, the VA examiner, who 
conducted both VA examinations, provided a definitive opinion 
that the veteran's current disability was not likely caused 
by any activity during service.  The examiner provided a 
rationale and cited to specific evidence in the file as 
support for his opinion.  The opinion was based upon review 
of the claims file and a physical examination, and is found 
to be persuasive.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

Simply stated, the Board finds that the service and post-
service medical record provides evidence against this claim, 
outweighing the veteran's statements. 

The evidence does not show that the veteran was diagnosed 
with sensorineural hearing loss within one year following his 
separation from service.  In fact, a post-service examination 
dated January 1975, two years following separation, reported 
normal hearing and was silent for any findings of tinnitus.  
As such, service connection on a presumptive basis is not 
warranted.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current 
bilateral hearing loss and tinnitus to service, and the 
medical evidence of record does not otherwise demonstrate 
they are related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for bilateral hearing loss and tinnitus.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.

II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the spine as well as the resulting 
limitation of motion, if any, of the spine.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

In June 1973, service connection was granted for compression 
fracture of T7, with a 10 percent disability evaluation 
assigned under Diagnostic Codes 5285-5291.  In November 2004, 
the veteran submitted a claim for an increased rating.  In an 
August 2005 rating decision, the RO continued the 10 percent 
disability rating for compression fracture of T7 under 
Diagnostic Code 5235.  In a decision dated July 2007, the RO 
granted a 20 percent disability rating for compression 
fracture of T7 under Diagnostic Code 5235.

The veteran's thoracic spine disability was rated under 
Diagnostic Code 5235, vertebral fracture or dislocation.  38 
C.F.R. § 4.71a .  The General Rating Formula for Diseases and 
Injuries of the Spine rates diseases and injuries to the 
spine under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100


Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006).

Based on the above, the critical question is whether the 
veteran has forward flexion of the thoracolumbar spine to 30 
degrees or less. 

In April 2005, the veteran was afforded a VA examination.  
The veteran worked as a truck driver.  At that time, he 
complained of having back pain for 5 days of the week, which 
was aggravated by prolonged sitting or lifting.  Flare ups 
would come once a week for a day, which would be relieved 
with rest for a day.  For the past 12 months, the veteran did 
not have an incapacitating episode of back pain.  

Physical examination revealed forward bending of 85 degrees 
with lower back pain at the end of the motion, lateral 
bending right of 28 degrees with pain, lateral bending left 
of 40 degrees with pain, extension 35 degrees without pain, 
and rotation 30 degrees bilaterally without pain.  Straight 
leg raising, sitting and supine, was negative bilaterally and 
knee jerks and ankle jerks were +1 bilaterally.  There was no 
focal weakness and no pain on motion, weakened movements, 
incoordination, or impaired endurance following repeated 
testing.  He was diagnosed as having thoracolumbosacral spine 
with compression fracture at T7, limited motion, and 
osteoarthritis at T7.

During September 2006 VA medical treatment, the veteran 
received treatment for pain in his lower back after hearing a 
"pop" while moving boulders.  X-rays showed mild decreased 
loss of height of L1 vertebral body and mild disc disease at 
L5-S1.  

In May 2007, the veteran was afforded another VA examination.  
At that time, he complained of increasing low and mid-back 
pain, stiffness and fatigue.  Symptoms were intermittent and 
the pain radiated to his lower extremities.  He was able to 
function in his occupation, but missed a significant amount 
of work.  He reported having one 7-day period of 
incapacitating back pain, for which his physician, Dr. G., 
ordered bed rest.  He had pain on a regular basis with no 
flareups.  He was able to walk for a half an hour and sit for 
10 to 15 minutes before having to change positions.  He also 
reported increased spasms, fatigue, and weakness in the low 
back.  Physical examination revealed no kyphos.  

The range of motion was 60 degrees flexion, 20 degrees 
extension, 20 degrees lateral bending bilaterally, and 20 
degrees rotation bilaterally.  There was pain throughout 
range of motion, which was exacerbated by resisted extension 
of the spine.  Repetitive motion caused increased pain, 
particularly in extension.  Mild incoordination in motion was 
noted and mild easy fatigability to repetitive testing was 
noted.  Motor, sensory and reflex examinations were within 
normal limits.  X-rays showed mild degenerative changes.  

The veteran was diagnosed as having thoracic spine 
compression fracture and lumbar spine disk disease.  The 
examiner stated that the veteran had an additional 5 degrees 
of motion loss in the lumbar extension under Deluca.  

In order to meet the criteria for a higher rating under the 
general formula for the veteran's thoracic disability, the 
evidence must show, or more nearly reflect, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5235.  The most recent 
evidence of record shows that the veteran was limited to only 
60 degrees flexion with an addition 5 degrees loss of motion 
for Deluca symptoms (pain).  Therefore, the evidence does not 
show limitation of motion of 30 degrees or less of the 
thoracolumbar spine or that the veteran's thoracolumbar spine 
is ankylosed, either favorably or unfavorably, and a higher 
rating is not warranted.  

The Board must find that the post-service medical evaluations 
provide evidence against this claim. 

Note 1 of the general formula for diseases and injuries of 
the spine requires evaluating associated neurologic 
abnormalities separately.  However, as noted above, the May 
2007 VA examination showed that there were no neurologic 
abnormalities to rate separately.  

The Board also considered a higher rating for intervertebral 
disc syndrome based on incapacitating episodes.  During the 
May 2007 examination, the veteran stated that his physician 
prescribed him 7 days of bed rest for an incapacitation 
episode.  However, the claims file does not support this 
statement.  There are no medical records showing any such 
prescription of bed rest or any treatment for an 
incapacitating episode.  

In any event, even if the Board accepts the veteran's 
statement, a higher rating would not be warranted as the 
criteria for 40 percent requires incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Therefore, there is no 
evidence of bed rest that was prescribed by a physician, 
particularly not in frequency or duration that would warrant 
a rating higher than the 20 percent rating already assigned.

In deciding the veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007), and whether the veteran is 
entitled to an increased evaluation for separate periods 
based on the facts found during the appeal period.  In 
Fenderson, the U.S. Court of Appeals for Veterans Claims 
(Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  Hart appears to extend Fenderson to all increased 
evaluation claims. 

The Board does not find evidence that the veteran's 
compression fracture of T7 should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period. 

For the reasons stated above, the preponderance of the 
evidence is against a rating higher than 20 percent for the 
veteran's compression fracture of T7.  Thus, the benefit-of-
the doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied for the claims 
for an increased rating for a compressed fracture of T-7 and 
service connection for tinnitus by way of a letter sent to 
the appellant on February 2005 that fully addressed all four 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.

The duty to notify was not, however, satisfied prior to the 
initial unfavorable decision on the claim for service 
connection for hearing loss by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on May 2007 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  

Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued on July 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary, as was done in this case.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The appellant was afforded VA medical 
examinations on April 2004 and May 2007.  Significantly, 
neither the appellant nor their representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected compression fracture T7 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


